 


109 HR 3180 IH: To amend the Internal Revenue Code of 1986 to allow a deduction for qualified attorney fees in computing minimum tax.
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3180 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Paul introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a deduction for qualified attorney fees in computing minimum tax. 
 
 
1.Deduction allowed in computing minimum tax 
(a)In generalSection 212 of the Internal Revenue Code of 1986 (relating to expenses for production of income) is amended to read as follows: 
 
212.Expenses for production of income 
(a)Allowance of deductionIn the case of an individual, there shall be allowed as a deduction all the ordinary and necessary expenses paid or incurred during the taxable year— 
(1)for the production or collection of income, 
(2)for the management, conservation, or maintenance of property held for the production of income, or 
(3)in connection with the determination, collection, or refund of any tax. 
(b)Qualified attorney feesFor purposes of this section— 
(1)Allowance of deductionThe ordinary and necessary expenses paid or incurred for the production or collection of income (referred to in subsection (a)(1)) include qualified attorney fees. 
(2)Deduction allowed in computing minimum taxThe deduction under subsection (a) for qualified attorney fees shall be allowed for purposes of the tax imposed by section 55. 
(3)Qualified attorney feesThe term qualified attorney fees means attorney fees and court costs paid by, or on behalf of, the taxpayer in connection with any judgment or settlement (whether by suit or agreement and whether as lump sum or periodic payments) resulting from a civil action brought by the taxpayer in a court of law.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2004.  
 
